Citation Nr: 0913107	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  02-04 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

The Veteran presented testimony before the undersigned at an 
October 2002 videoconference hearing.  A transcript of this 
hearing has been associated with the Veteran's VA claims 
folder.  Following the hearing, the Board denied the 
Veteran's service-connection claims for PTSD and type II 
diabetes in an August 2006 decision.  

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims, which remanded the appeal to 
the Board in July 2008 pursuant to a Joint Motion for Remand 
(JMR) entered into between counsel for the Veteran and the 
Secretary.  The details of the JMR will be discussed in 
greater detail below.


FINDINGS OF FACT

1.  The evidence of record supports a diagnosis of PTSD that 
is related to the Veteran's combat experiences and verified 
in-service stressors.

2.  The Veteran has type II diabetes.

3.  During his period of service, the Veteran set foot on 
land in Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  Type II diabetes mellitus was incurred as a result of the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contention that he 
currently suffers from PTSD as a result of combat experiences 
in Vietnam and several other stressful events in service.  He 
also contends that his current type II diabetes is a result 
of exposure to herbicides in Vietnam.  

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision on each of 
his service-connection claims.

II.  Service-Connection Claims

The JMR essentially found that the Board erred by not making 
specific findings regarding the competence and credibility of 
the Veteran's assertions to the affect that he engaged in 
combat in Vietnam and that he actually set foot on land in 
Vietnam.  The JMR requested remand of the case for the Board 
to fully assess the Veteran's assertions and provide an 
adequate statement of reasons and bases as to their 
competence and credibility.  Notably, the JMR cited caselaw 
that was issued after the Board's August 2006 decision.  
Those cases set forth a rather new approach to handling lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (while the lack of contemporaneous evidence 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(consideration of lay evidence is required pursuant to 
veterans' statutes and regulations).  

Pursuant to the JMR, the Board has again reviewed the 
Veteran's contentions in light of the relevant evidence, 
specifically taking into consideration the credibility of 
various statements offered by the Veteran, as required by 
Buchanan and Jandreau, supra.  As explained below, based on 
this review, the Board has concluded that, resolving all 
reasonable doubt in the Veteran's favor, service connection 
is warranted for PTSD and type II diabetes.  38 U.S.C.A. 
§ 5107(b).  The concerns expressed by the JMR have 
accordingly been resolved.  

A. PTSD

Entitlement to service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2008).  However, where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

The record in the instant case contains multiple diagnoses of 
PTSD, each of which relates the condition to the Veteran's 
combat experiences in Vietnam and other stressful events in 
service.  Elements (1) and (3) of 38 C.F.R. § 3.304(f) have 
accordingly been satisfied.

The key element in this case is element (2) regarding in-
service stressors.  While the Veteran has identified multiple 
stressors throughout the course of his appeal, two are of 
particular importance.  First, the Veteran maintains that he 
served aboard the U.S.S. Gurke close to the Vietnamese 
shoreline and that the ship was subjected to enemy fire.  The 
Veteran also maintains that while serving off the Vietnamese 
coast aboard the Gurke, he made several trips onto the 
mainland to assist with the evacuation of wounded soldiers.  
He essentially maintains that seeing severely wounded men on 
these trips also contributed to PTSD.  

While the Veteran's service treatment and personnel records 
do not specifically mention an attack on the Gurke, such 
information may not necessarily be contained in these 
records.  The record does, however, include a copy of a 
letter the Veteran purportedly wrote home to his parents 
while serving aboard the Gurke.  In the letter, the Veteran 
recounted that the ship received 50 mm gunfire from the Viet 
Cong.  He also noted that although the ship was not directly 
hit, two river boats in close proximity were sunk in the 
attack, and that the Captain arranged for additional boats to 
be sent out to "knock out the 50 mm."  The Veteran's sister 
submitted a notarized statement indicating that she remembers 
the family receiving the letter sometime between May and July 
1969 and being concerned for the Veteran's safety as a 
result.

The letter appears to be genuine and consistent with other 
evidence in the record.  Moreover, because it was written 
shortly after the events at issue took place (and well before 
the Veteran initiated his claim), the letter is probative and 
indicates that the Veteran's statements to the effect that 
his ship was attacked are credible.  

A command history from the Gurke obtained from the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit Records Research 
(CURR)) also indicates that while the Veteran was aboard, the 
Gurke provided interdiction and harassment fire in Vung Tau 
Harbor and was involved in various "gunfire support" and 
"gunline operations."  This is consistent with statements 
made by the Veteran in the letter indicating that the ship 
provided "heave (sic) gun support" only a few hundred yards 
offshore.  Because the Gurke was involved in firing on enemy 
positions in Vietnamese harbors and in other locations in 
close proximity to the shoreline, it appears that the ship 
may well have been subjected to enemy fire.  The JSRRC 
records therefore appear to be consistent with the Veteran's 
contentions and further indicate that his statements 
regarding an attack on the Gurke are credible.  

Because credible evidence indicates that the Veteran was 
aboard the Gurke when it was subjected to enemy fire, the 
Board finds that the Veteran engaged in combat to that 
extent.  Further verification of this stressors is therefore 
unnecessary.  

The record also includes credible supporting evidence 
corroborating the Veteran's contention that that he 
participated in the evacuation of severely wounded soldiers.  
In the same letter to his parents wherein the Veteran 
reported the attack on the Gurke, he also indicated that he 
participated in taking "wounded men back to an army hospital 
for medical care."  He specifically noted moving wounded 
soldiers to a hospital in "a small inland vilage (sic) which 
is a[n] army rest camp" before returning to the ship.  
Again, because the letter was drafted contemporaneously with 
the Veteran's service, it is probative and credible.  The 
letter therefore serves to corroborate the Veteran's report 
of evacuating wounded men.  Because this stressor is 
unrelated to combat, such corroboration is required.  

In short, the evidence indicates that the Veteran served in 
combat to the extent that his ship was subjected to enemy 
fire.  The record also includes credible evidence 
corroborating the Veteran's statements to the affect that he 
encountered severely-wounded soldiers.  Element (2) of 38 
C.F.R. § 3.304(f) has therefore also been met with respect to 
these stressors.  

The Board acknowledges that the Veteran has pointed to 
several other stressors in addition to the two discussed in 
detail above, including various combat action while allegedly 
serving on special assignment on small river patrol boats.  
However, because the requirements of § 3.304(f) have already 
been satisfied with respect to two of the Veteran's claimed 
stressors, and because the medical record indicates that such 
stressors contributed to the Veteran's PTSD, further inquiry 
into the remaining stressors is unnecessary.  

Resolving all doubt in the Veteran's favor, each of the three 
elements of 38 C.F.R. § 3.304(f) have been satisfied and 
service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5107(b).

B. Type II Diabetes

The Veteran also maintains that he was exposed to herbicides 
on several occasions during his period of service, including 
during his visitationt to the Vietnamese mainland, and that 
such exposure led him to develop type II diabetes.

Pertinent law and regulation provides that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent.  38 
C.F.R. § 3.307(a)(6)(iii) (2008).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
Id.; see also 38 C.F.R. § 3.313(a) (2008).  

Type II diabetes shall be service connected if the Veteran 
was exposed to an herbicide agent during service, if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2008).

The record in the instant case includes multiple type II 
diabetes diagnoses beginning in the late 1990s.  Credible 
evidence in the record also indicates that the Veteran's duty 
aboard the Gurke involved visitation in the Republic of 
Vietnam to assist in the evacuation of wounded soldiers.  As 
noted above, the letter the Veteran wrote to his parents 
during service specifically recounts that he assisted in 
moving wounded to a hospital in an inland village.  While 
such visitation is not specifically noted in the Veteran's 
personnel records, given the apparent brief nature of the 
Veteran's journey to the mainland to participate in moving 
wounded soldiers, such visitation may not necessarily be 
recorded in such records.  Again, because the letter the 
Veteran wrote home was purportedly written contemporaneously 
with the events described therein (or at shortly thereafter), 
the letter is probative.  Moreover, the Board already 
accepted the truth of the letter for purposes of the PTSD 
appeal, and the Board has no basis to reject the truth of the 
letter for purposes of setting foot on land in Vietnam.  
Therefore, resolving all doubt in the Veteran's favor, the 
Board finds that it is as likely as not that the Veteran 
actually set foot on land in Vietnam.  

Accordingly, because the Veteran's service involved 
visitation in the Republic of Vietnam during the requisite 
period, he is presumed to have been exposed to herbicides.  
Service connection for type II diabetes is therefore 
warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e) (2008). 


ORDER

Service connection for PTSD is granted.

Service connection for type II diabetes mellitus is granted.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


